[PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                 FOR THE ELEVENTH CIRCUIT
                  __________________________

                         No. 15-13223
                  __________________________

                     Agency No. A045-874-205


JOSE EMILIO ULLOA FRANCISCO,

                                                           Petitioner,

                               versus

U.S. ATTORNEY GENERAL,

                                                          Respondent.

                  __________________________

               Petition for Review of a Decision of the
                    Board of Immigration Appeals
                   __________________________


                          (March 12, 2018)
Before TJOFLAT and WILSON, Circuit Judges, and ROBRENO, * District Judge.

TJOFLAT, Circuit Judge:

       The Armed Career Criminal Act (“ACCA”) provides that a person convicted

of violating 18 U.S.C. § 922(g) faces an enhanced sentence if he or she has three

previous convictions for “violent felon[ies].” 1 To determine whether a conviction

qualifies as a violent felony, a court may look “only to the statutory definition[] of

the prior offense[], and not to the particular facts underlying th[e] conviction[].”

Taylor v. United States, 495 U.S. 575, 600, 110 S. Ct. 2143, 2159 (1990). In some

cases, the statute under which the defendant was convicted contains multiple

offenses—some that are violent felonies and some that are not. This means that

the statute is divisible. Descamps v. United States, 570 U.S. 254, 257, 133 S. Ct.

2276, 2281 (2013). In such cases, the Government must prove that the conviction

qualified as a violent felony. To do so, it may introduce limited parts of the record

of the conviction.2 Shepard v. United States, 544 U.S. 13, 26, 125 S. Ct. 1254,

1263 (2005) (plurality opinion). If these parts, which we refer to as Shepard

       *
        Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
       1
         18 U.S.C. § 924(e)(1). The ACCA also provides for an enhancement if a person has
committed three or more “serious drug offense[s].” Id. § 924(e)(1). The statute defines both
“violent felony” and “serious drug offense.” Id. § 924(e)(2)(A)–(B).
       2
         The Government is limited to “the terms of the charging document, the terms of a plea
agreement or transcript of colloquy between judge and defendant in which the factual basis for
the plea was confirmed by the defendant, or to some comparable judicial record of this
information.” Shepard, 544 U.S. at 26, 125 S. Ct. at 1263. Ordinarily, these items are not in
dispute and thus are subject to judicial notice.
                                               2
documents, do not identify the offense of conviction, the Government has failed to

carry its burden of proof, and it is presumed that the conviction was for an offense

that did not qualify as a violent felony. 3 Johnson v. United States, 559 U.S. 133,

137, 130 S. Ct. 1265, 1269 (2010).

       This same presumption applies in proceedings brought by the Attorney

General (“AG”) under the Immigration and Nationality Act (“INA”) to remove an

alien from the United States on the ground that the alien, after admission into the

country, had been convicted of an offense designated in the INA. See INA

§ 237(a)(2); 8 U.S.C. § 1227(a)(2). If the alien was convicted under a divisible

statute, one which contains both designated offenses and non-designated offenses,

the AG may prove that the alien’s conviction qualified as one of the designated

offenses by introducing Shepard documents.4 Moncrieffe v. Holder, 569 U.S. 184,



       3
         This is so even though the defendant as a matter of fact was convicted of a crime that
did qualify as a violent felony.
       4
           The INA expressly permits the Government to use an enumerated set of documents:
                [A]ny of the following documents or records (or a certified copy of
                such an official document or record) shall constitute proof of a
                criminal conviction:
                (i) An official record of judgment and conviction.
                (ii) An official record of plea, verdict, and sentence.
                (iii) A docket entry from court records that indicates the existence
                of the conviction.
                (iv) Official minutes of a court proceeding or a transcript of a court
                hearing in which the court takes notice of the existence of the
                conviction.
                                                   3
191–92, 133 S. Ct. 1678, 1684–85 (2013). If the AG fails to do so, it is presumed

that the alien was convicted of a non-designated offense. Id. This is referred to as

the Moncrieffe presumption. See, e.g., Sauceda v. Lynch, 819 F.3d 526, 531–32

(1st Cir. 2016).

       In the case before us, the AG proved that the alien, a lawful permanent

resident, was removable for having been convicted of a felony related to drug

trafficking. INA § 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i). After his removal

was ordered, the alien petitioned the AG to cancel the removal. To be eligible for

such discretionary relief, the alien had to prove that he had not previously been

convicted of an “aggravated felony,” as the INA defines that term. INA

§ 240A(a)(3); 8 U.S.C. § 1229b(a)(3).




              (v) An abstract of a record of conviction prepared by the court in
              which the conviction was entered, or by a State official associated
              with the State’s repository of criminal justice records, that
              indicates the charge or section of law violated, the disposition of
              the case, the existence and date of conviction, and the sentence.
              (vi) Any document or record prepared by, or under the direction of,
              the court in which the conviction was entered that indicates the
              existence of a conviction.
              (vii) Any document or record attesting to the conviction that is
              maintained by an official of a State or Federal penal institution,
              which is the basis for that institution’s authority to assume custody
              of the individual named in the record.
        INA § 240(c)(3)(B); 8 U.S.C. § 1229a(c)(3)(B). Shepard evidence encompasses all of
these items since they are judicially noticeable. See supra note 2.
                                               4
      The state statute under which the alien had been convicted created the felony

of “trafficking in cocaine,” which was defined to include the selling, purchasing,

manufacturing, delivering, or possessing of cocaine, or the bringing of cocaine into

Florida. Fla. Stat. § 893.135(1)(b)1.c. The alien admitted that these alternative

conduct elements created separate crimes, some of which fell under the definition

of an aggravated felony and some which did not. He argued that because the AG

had not shown that he had been convicted of one of the crimes constituting an

aggravated felony, the Moncrieffe presumption applied and required the

immigration court to find that he had been convicted of an offense that was not an

aggravated felony.

      The Board of Immigration Appeals (“BIA”) agreed that the state statute

created separate crimes, some of which were aggravated felonies and some of

which were not. It then rejected the alien’s argument—holding that he had the

burden to prove that his conviction was not for an aggravated felony—and denied

his application for cancellation of removal. The alien now petitions us to review

the BIA’s decision. A recent decision of this Court binds us to hold that the alien

did not commit an aggravated felony because the state statute under which he was

convicted is neither divisible nor has a categorical match in the Controlled

Substance Act (“CSA”). See Cintron v. U.S. Attorney Gen., No. 15-12344, 2018




                                          5
WL 947533, at *6 (11th Cir. Feb. 20, 2018). We therefore grant the alien’s

petition, vacate the BIA’s decision, and remand the case for further proceedings.

                                                I.

       The INA authorizes the AG to remove from the United States any alien who,

at any time after admission, was convicted of certain felonies, including the

violation of a law “relating to a controlled substance” and the commission of an

“aggravated felony.” INA § 237(a)(2)(A)(iii), (a)(2)(B)(i); 8 U.S.C.

§ 1227(a)(2)(A)(iii), (a)(2)(B)(i). To obtain the alien’s removal, the AG must

prove a conviction of one of these felonies by clear and convincing evidence. INA

§ 240(c)(3)(A); 8 U.S.C. § 1229a(c)(3)(A). 5

       If an immigration court issues an order of removal, a permanent resident

may petition the AG to cancel the removal. INA § 240A(a); 8 U.S.C. § 1229b(a).

The AG may exercise his discretion to grant such relief if the alien satisfies three

requirements, one being that the alien “has not been convicted of any aggravated

felony.” 6 INA § 240A(a)(3); 8 U.S.C. § 1229b(a)(3). The alien has the burden



       5
           The INA states:
                In the proceeding the [Government] has the burden of establishing
                by clear and convincing evidence that, in the case of an alien who
                has been admitted to the United States, the alien is deportable. No
                decision on deportability shall be valid unless it is based upon
                reasonable, substantial, and probative evidence.
INA § 240(c)(3)(A); 8 U.S.C. § 1229a(c)(3)(A).
       6
           The INA states:
                                                6
both to establish these “eligibility requirements” and to show that he or she “merits

a favorable exercise of discretion,”7 INA § 240(c)(4)(A), 8 U.S.C.

§ 1229a(c)(4)(A), by a “preponderance of the evidence,” 8 C.F.R. § 1240.8(d).8

       The INA defines the term “aggravated felony” in a seemingly interminable

list of offenses. See INA § 101(a)(43); 8 U.S.C. § 1101(a)(43). The list includes

“illicit trafficking in a controlled substance” and “drug trafficking crime[s]” as


                 The Attorney General may cancel removal in the case of an alien
                 who is inadmissible or deportable from the United States if the
                 alien—
                 (1) has been an alien lawfully admitted for permanent residence for
                 not less than 5 years,
                 (2) has resided in the United States continuously for 7 years after
                 having been admitted in any status, and
                 (3) has not been convicted of any aggravated felony.
INA § 240A(a)(1)–(3); 8 U.S.C. § 1229b(a)(1)–(3).
       7
           The INA states:
                 An alien applying for relief or protection from removal has the
                 burden of proof to establish that the alien—
                 (i) satisfies the applicable eligibility requirements; and
                 (ii) with respect to any form of relief that is granted in the exercise
                 of discretion, that the alien merits a favorable exercise of
                 discretion.
INA § 240(c)(4)(A); 8 U.S.C. § 1229a(c)(4)(A).
       8
           The regulation states:
                 Relief from removal. The respondent shall have the burden of
                 establishing that he or she is eligible for any requested benefit or
                 privilege and that it should be granted in the exercise of discretion.
                 If the evidence indicates that one or more of the grounds for
                 mandatory denial of the application for relief may apply, the alien
                 shall have the burden of proving by a preponderance of the
                 evidence that such grounds do not apply.
8 C.F.R. § 1240.8(d).
                                                    7
defined under federal law. 9 INA § 101(a)(43)(B); 8 U.S.C. § 1101(a)(43)(B). A

state crime constitutes an aggravated felony for illicit trafficking in a controlled

substance only if the conduct it proscribes is punishable as a felony under federal

law. Lopez v. Gonzales, 549 U.S. 47, 60, 127 S. Ct. 625, 633 (2006).

       The Supreme Court has constructed a framework—with roots in both

immigration and criminal law—to determine when a state crime constitutes an

aggravated felony. See Mellouli v. Lynch, 575 U.S. —, 135 S. Ct. 1980, 1986–87

(2015). The framework was designed for cases in which the Government seeks the

removal of an alien under INA § 237(a)(2)(A)(iii), 8 U.S.C. § 1227(a)(2)(A)(iii)

for having been convicted of an “aggravated felony,” and the immigration court




       9
         The INA defines the term “aggravated felony” as “illicit trafficking in a controlled
substance (as defined in section 802 of Title 21), including a drug trafficking crime (as defined in
section 924(c) of Title 18).” INA 101(a)(43)(B); 8 U.S.C. § 1101(a)(43)(B).
         The BIA has defined “illicit trafficking in a controlled substance.” See Matter of Davis,
20 I. & N. Dec. 536, 540–41 (BIA 1992). The term “illicit” means “not permitted or allowed;
prohibited; unlawful; as an illicit trade.” Id. at 541 (quotation omitted). It thus “simply refers to
the illegality of the trafficking activity.” Id.
         The BIA takes “[t]rafficking” to mean “[t]rading or dealing in certain goods.” Id.
(quotation omitted). It has stated that trafficking is a term “commonly used in connection with
illegal narcotic sales.” Id. (quotation omitted). “Essential to the term in this sense is its business
or merchant nature, . . . although only a minimum degree of involvement may be sufficient under
the precedents of this Board to characterize an activity as ‘trafficking’ or a participant as a
‘trafficker.’” Id.
        The BIA therefore defined “illicit trafficking in a controlled substance” to be “unlawful
trading or dealing of any controlled substance as defined in section 102 of the Controlled
Substances Act.” Id. It further noted that illicit trafficking in a controlled substance includes any
“drug trafficking crime” as defined in 18 U.S.C. § 924(c)(2). Matter of Davis, 20 I. & N. Dec. at
542. “A ‘drug trafficking crime’ . . . is ‘any felony punishable under’ the [CSA].” Id.
                                                  8
has to decide whether the alien’s state conviction qualified as one. 10 The

framework presents two approaches: the categorical approach, which poses a

question of law, 11 and the modified categorical approach, which poses a mixed

question of law and fact.12 We discuss each approach in turn.

                                                A.

       The categorical approach is used to decide whether the alien’s state

conviction is of an offense “comparable to an offense listed in the INA.”

Moncrieffe, 569 U.S. at 190, 133 S. Ct. at 1684. Under this approach, “the facts”

underlying the conviction are ignored. Id. The immigration court looks “instead to

whether ‘the state statute defining the crime of conviction’ categorically fits within

the ‘generic’ federal definition of a corresponding aggravated felony.” Id.

(quoting Gonzalez v. Duenas-Alvarez, 549 U.S. 183, 186, 127 S. Ct. 815, 818

(2007)). The question is whether “the state statute shares the nature of the federal



       10
          The framework also applies to cases in which the Government seeks the removal of an
alien under INA § 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i), as an alien convicted for
violating a state law “relating to a controlled substance.”
       11
          The question is whether “the state offense is comparable to an offense listed in the
INA.” Moncrieffe, 569 U.S. at 190, 133 S. Ct. at 1684; see Mellouli, 575 U.S. at —, 135 S. Ct. at
1987 (noting that the categorical approach focuses on a “legal question of what a conviction
necessarily established” (emphasis in original)).
       12
          Where the alien’s conviction does not indicate which of the offenses the alien
committed—an offense that has an aggravated felony analogue or one that does not—the
immigration court’s decision turns on the probative value of the Government’s Shepard
evidence. It thus requires findings of fact. The goal of this fact finding is to determine whether
the alien was convicted of an offense that has a federal analogue.


                                                 9
offense that serves as a point of comparison.” Moncrieffe, 569 U.S. at 190, 133 S.

Ct. at 1684. This involves a comparison of the elements of the state offense and

the federal offense to see if they match. See Mathis v. United States, 579 U.S. —,

136 S. Ct. 2243, 2248 (2016). After determining that the offenses categorically

match, the court must “presume that the conviction ‘rested upon nothing more than

the least of the acts’ criminalized.” Moncrieffe, 569 U.S. at 190–91, 133 S. Ct. at

1684 (alterations omitted) (quoting Johnson, 559 U.S. at 137, 130 S. Ct. at 1269).

      The Supreme Court developed the categorical approach to promote

efficiency in removal proceedings by prohibiting the relitigation of “past

convictions in minitrials conducted long after the fact.” Moncrieffe, 569 U.S. at

200–01, 133 S. Ct. at 1690. The approach eliminates the necessity of a factual

inquiry that would unduly burden the administration of immigration law, especially

given that the alien’s conviction may have occurred years prior to the removal

proceeding. Mellouli, 575 U.S. at —, 135 S. Ct. at 1986–87. The categorical

approach also “enables aliens to anticipate the immigration consequences of guilty

pleas in criminal court.” Id. at 1987 (quotation omitted).

                                         B.

      The Supreme Court has modified the categorical approach where the

criminal statute is “a so-called ‘divisible statute.’” Descamps, 570 U.S. at 257, 133

S. Ct. at 2281. A divisible statute is one that “sets out one or more elements of the

                                         10
offense in the alternative.” Id.; see Donawa v. U.S. Attorney Gen., 735 F.3d 1275,

1281 (11th Cir. 2013) (stating that a statute is divisible when it “lists a number of

alternative elements that effectively create several different crimes”). In Mathis v.

United States, the Supreme Court made clear that the modified categorical

approach applies only to statutes that list alternative elements and so create

multiple crimes, not to statutes that list alternative means through which to satisfy

a single element. 13 136 S. Ct. at 2247–48.

       Thus, if a statutory offense merely lists alternative means to commit an

element of a single crime, a court must perform the categorical analysis and “ask

only whether the elements of the state crime and generic offense make the requisite

match.”14 Id. at 2256 (emphasis in original). To determine whether a statute

contains alternative elements or means, a court may look at the statutory text and

“authoritative sources of state law.” Id. However, “if state law fails to provide

clear answers, federal judges have another place to look: the record of a prior

       13
          The Court defined elements as “constituent parts of a crime’s legal definition—the
things the prosecution must prove to sustain a conviction.” Mathis, 579 U.S. —, 136 S. Ct. at
2248 (quotation omitted). “At a trial, they are what the jury must find beyond a reasonable doubt
to convict the defendant . . . and at a plea hearing, they are what the defendant necessarily admits
when he pleads guilty.” Id.
       14
           The reason for this rule is that when a list “merely specifies diverse means of satisfying
a single element of a single crime—or otherwise said, spells out various factual ways of
committing some component of the offense—a jury need not find (or a defendant admit) any
particular item.” Id. at 2249. As a result, “[s]tatements of ‘non-elemental fact’ in the records of
prior convictions are prone to error precisely because their proof is unnecessary.” Id. at 2253
(quoting Descamps, 570 U.S. at 270, 133 S. Ct. 2289). The Court thus sought to “avoid
unfairness to defendants” by limiting the modified categorical approach to statutes that contain
multiple crimes, not alternative means to satisfy an element. Id.
                                                 11
conviction itself.” Id. Where an indictment reiterates “all the terms of” a statute

with alternatives, it “is as clear an indication as any that each alternative is only a

possible means of commission, not an element that the prosecutor must prove to a

jury beyond a reasonable doubt.” Id. at 2257.

       If a statute is determined to be divisible after this analysis, the Government

may present “a limited class of documents” to establish the offense the alien

committed and therefore the ground for removal. Spaho v. U.S. Attorney Gen., 837

F.3d 1172, 1177 (11th Cir. 2016) (quoting Descamps, 570 U.S. at 257, 133 S. Ct.

at 2281). Specifically, the Government may introduce the “trial record—including

charging documents, plea agreements, transcripts of plea colloquies, findings of

fact and conclusions of law from a bench trial, and jury instructions and verdict

forms.” Johnson, 559 U.S. at 144, 130 S. Ct. at 1273.

       After the Government has presented these items and established the crime

the alien committed, the court must “do what the categorical approach demands:

compare the elements of the crime of conviction (including the alternative element

used in the case) with the elements of the generic crime.” 15 Descamps, 570 U.S. at

257, 133 S. Ct. at 2281. Therefore, the modified categorical approach allows the




       15
           If the elements match, it is “presume[d] that the conviction ‘rested upon nothing more
than the least of the acts’ criminalized.” Moncrieffe, 569 U.S. at 190–91, 133 S. Ct. at 1684
(alterations omitted) (quoting Johnson, 559 U.S. at 137, 130 S. Ct. at 1269).
                                                12
court to consider a limited set of documents to identify the crime of conviction and

thus “implement the categorical approach.” Id. at 263, 133 S. Ct. at 2285.

                                               II.

       Jose Emilio Ulloa Francisco is a native and citizen of the Dominican

Republic. He was admitted into the United States as a permanent resident on

October 5, 1997.

       On January 13, 2010, Francisco was arrested by the North Miami Beach

Police Department in a sting operation after he gave an undercover police officer

$30,000 as partial payment for ten kilograms of cocaine at a price of $21,000 per

kilogram. 16 Four weeks later, on February 3, the Assistant State Attorney of

Miami-Dade County filed a two-count Information in the Miami-Dade County

Circuit Court charging Francisco with drug trafficking. Count 1 alleged that

Francisco violated Fla. Stat. § 893.135(1)(b)1.c, which makes it unlawful to sell,

       16
         The affidavit the arresting officer filed in support of a Complaint issued on the same
day described the circumstances of Francisco’s arrest.
               [On January 13, 2010, at 3:10 PM], the defendant Jose Ulloa
               [Francisco] and an unknown co-defendant met with an undercover
               agent of the [North Miami Beach Police Department] to negotiate a
               cocaine deal. Ulloa & the co-defendant negotiated to purchase ten
               kilograms of cocaine for $21,000 per kilogram. At approximately
               1510 hours, Ulloa arrived at the Pep Boys Parking lot, [295 N.E.
               167th St. in North Miami Beach,] and showed the agent a large
               amount of U.S. currency. Ulloa responded to the NMBPD
               undercover location and gave the agent $30,000 in U.S. currency
               as a down payment for cocaine. Ulloa was placed under arrest for
               trafficking in cocaine. The total weight of kilogram including
               packaging was approximately 1027.4 grams.             Ulloa was
               transported to NMBPD/DCJ for processing.
                                               13
purchase, manufacture, deliver, or bring cocaine into Florida or to knowingly

possess cocaine. Count 2 alleged that Francisco violated Fla. Stat. §§ 777.04(3)

and 893.135(5) by conspiring to commit the Count 1 offense. 17 On September 10,




        17
             The two counts read as follows:
                  Count 1
                  JOSE E. FRANCISCO ULLOA, on or about January 13, 2010, in
                  the County and State aforesaid, did unlawfully sell, purchase,
                  manufacture, deliver, or bring into this state, or was knowingly in
                  actual or constructive possession of cocaine, as described in s.
                  893.03(2)(a)4, Florida Statutes, or any mixture containing cocaine,
                  in the amount of four-hundred (400) grams or more, but less than
                  one-hundred and fifty (150) kilograms of cocaine, or any mixture
                  containing cocaine, in violation of s. 893.135(1)(b)1.c, Fla. Stat.,
                  contrary to the form of the Statute in such cases made and
                  provided, and against the peace and dignity of the State of Florida.
                  Count 2
                  And the aforesaid Assistant State Attorney, under oath, further
                  information makes JOSE E. FRANCISCO ULLOA, on or about
                  January 13, 2010, in the County and State aforesaid, did
                  unlawfully and feloniously agree, conspire, combine or
                  confederate with another person or persons, to wit: VICTOR, to
                  commit a felony under the laws of the State of Florida, to wit:
                  unlawful Trafficking in Cocaine, or any mixture containing
                  cocaine, as described in s. 893.135(5) and s. 777.04(3) and s.
                  777.011, Fla. Stat., contrary to the form of the Statute in such cases
                  made and provided, and against the peace and dignity of the State
                  of Florida.
Fla. Stat. § 893.135(1)(b)1.c states, in pertinent part:
                  Any person who knowingly sells, purchases, manufactures,
                  delivers, or brings into this state, or who is knowingly in actual or
                  constructive possession of, 28 grams or more of cocaine, . . . but
                  less than 150 kilograms of cocaine . . . commits a felony of the first
                  degree, which felony shall be known as “trafficking in cocaine” . . .
                  . If the quantity involved . . . [i]s 400 grams or more, but less than
                  150 kilograms, such person shall be sentenced to a mandatory
                  minimum term of imprisonment of 15 calendar years and pay a
                  fine of $250,000.
                                                   14
2012, Francisco pled guilty to both counts pursuant to a plea agreement. The

Circuit Court sentenced him to concurrent prison terms of three years to be

followed by a three-year term of probation and imposed a fine of $250,000.18

       On September 13, 2012, the Government served Francisco with a Notice to

Appear (“NTA”). Based on his conviction on Count 1 of the Information, the

NTA alleged that Francisco was removable under INA § 237(a)(2)(A)(iii), 8

U.S.C. § 1227(a)(2)(A)(iii),19 as an alien convicted of an “aggravated felony,” a

term defined to encompass “illicit trafficking in a controlled substance” and “drug

trafficking crime[s],” INA § 101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B).20




It is a first degree felony under Fla. Stat. § 893.135(5) to “conspire[] . . . to commit any act
prohibited” by Fla. Stat. § 893.135(1). Under Fla. Stat. § 777.04(3), “[a] person who agrees,
conspires, combines, or confederates with another person or persons to commit any offense
commits the offense of criminal conspiracy.” Further, Fla. Stat. § 777.011 states:
                 Whoever commits any criminal offense against the state, whether
                 felony or misdemeanor, or aids, abets, counsels, hires, or otherwise
                 procures such offense to be committed, and such offense is
                 committed or is attempted to be committed, is a principal in the
                 first degree and may be charged, convicted, and punished as such,
                 whether he or she is or is not actually or constructively present at
                 the commission of such offense.
       18
          As indicated in note 17, supra, Francisco faced on each of Counts 1 and 2 a mandatory
minimum prison sentence of fifteen years, and a maximum sentence of sixty years. Florida’s
Sentencing Guidelines called for a minimum sentence of eleven years. The State waived the
fifteen-year mandatory minimum, however, so the Guideline minimum of eleven years took
effect. The Court then departed downward from that minimum and imposed a prison term of
three years. We assume the Court imposed that sentence because the plea agreement
recommended it.
       19
         The INA states: “Any alien who is convicted of an aggravated felony at any time after
admission is deportable.” INA § 237(a)(2)(A)(iii); 8 U.S.C. § 1227(a)(2)(A)(iii).
       20
            See supra note 9.
                                                 15
       A hearing on the removal charge was scheduled to come before an

immigration judge (“IJ”) on February 27, 2013. The hearing, however, was

rescheduled for April 24, 2013. During the hearing in April, Francisco’s attorney

challenged the NTA charge, contending that Francisco’s Count 1 conviction did

not meet the INA definition of an aggravated felony. The IJ ordered the parties to

brief the issue and scheduled a hearing to resolve it for August 28, 2013.

       In the August hearing, the IJ, after considering the parties’ briefs and

arguments, decided that the Count 1 conviction constituted a drug trafficking

crime, and therefore an aggravated felony, because it was comparable to an offense

in INA § 101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B). The IJ employed the

categorical approach in reaching this decision.21 Because the Count 1 conviction

was an aggravated felony, the IJ announced that she would order Francisco’s

removal and deny his request for cancellation of removal. Faced with the IJ’s

decision, Francisco’s attorney represented that Francisco would seek political

asylum and withholding of removal under the United Nations Convention Against




       21
          The IJ reasoned that “[Fla. Stat. § 893.135(1)(b)1.c] and certified criminal court
documents” indicated that Francisco committed an aggravated drug trafficking offense within the
aggravated felony definition. The IJ further noted that Francisco’s conviction involved a
“commercial” element within the meaning of Lopez, 549 U.S. at 53, 127 S. Ct. at 630, which
supported the finding that Francisco committed the aggravated felony of illicit trafficking in a
controlled substance.
                                              16
Torture (“CAT”). 22 The IJ continued the removal proceeding to November 27,

2013, to enable counsel to make the case for CAT relief.

       On November 27, the IJ rendered her decision from the bench in open court.

The IJ reiterated the conclusion she had reached in August that the Count 1

conviction was a drug trafficking crime and therefore an aggravated felony. She

held that Francisco was ineligible for cancellation of removal for that reason. The

IJ also ruled that Francisco was “ineligible to seek political asylum or withholding

of removal” under the CAT.

       Francisco appealed the IJ’s decision to the BIA on December 20, 2013. He

argued that his conviction could not amount to an aggravated felony because Fla.

Stat. § 893.135(1)(b)1.c does not necessarily criminalize conduct that falls within

the INA’s definition of “aggravated felony.”

       The BIA vacated the IJ’s decision on April 28, 2014. It did so after

concluding that Fla. Stat. § 893.135(1)(b)1.c is divisible—meaning that it contains

offenses for which there were analogues in the INA definition of aggravated felony

and offenses for which there were not. The BIA therefore held that the IJ erred by

employing the categorical approach in determining whether, in pleading guilty to

Count 1, Francisco pled guilty to an aggravated felony. It concluded that the IJ


       22
          See 8 C.F.R. § 1208.16(c)(4) (“If the immigration judge determines that the alien is
more likely than not to be tortured in the country of removal, the alien is entitled to protection
under the Convention Against Torture.”).
                                                 17
should have used the modified categorical approach instead. Since the IJ erred in

this way, the BIA remanded the case with the instruction that the IJ employ the

modified categorical approach in resolving the aggravated felony issue.

       On June 20, 2014, the Government amended the NTA to assert an additional

ground of removability against Francisco. The amendment alleged that Francisco

was removable for violating a “law or regulation of a State . . . relating to a

controlled substance,” INA § 237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i), 23

because of his conviction under Fla. Stat. § 893.135(1)(b)1.c. The Government

also alleged that Francisco’s conviction of conspiracy under Count 2 of the

Information provided a separate ground of removal as either a conviction of an

aggravated felony or a violation of a state law relating to a controlled substance.

       The IJ responded to the BIA’s remand on July 2, 2014. She ignored the

BIA’s instruction to apply the modified categorical approach in determining

whether Francisco had been convicted of a crime with an analogue in the INA’s

definition of “aggravated felony.” She instead applied the categorical approach

once more. This time, however, the IJ concluded that Francisco’s conviction under

       23
            The INA states:
                Any alien who at any time after admission has been convicted of a
                violation of (or a conspiracy or attempt to violate) any law or
                regulation of a State, the United States, or a foreign country
                relating to a controlled substance (as defined in section 802 of Title
                21), other than a single offense involving possession for one’s own
                use of 30 grams or less of marijuana, is deportable.
INA § 237(a)(2)(B)(i); 8 U.S.C. § 1227(a)(2)(B)(i).
                                                 18
Fla. Stat. § 893.135(1)(b)1.c did not constitute an aggravated felony. She reasoned

that Donawa v. U.S. Attorney General, 735 F.3d at 1283—where we held that Fla.

Stat. § 893.13(1)(a)24 is not divisible—bound her to apply the categorical approach

to Fla. Stat. § 893.135(1)(b)1.c.

       Applying that approach, the IJ observed that Fla. Stat. § 893.135(1)(b)1.c

does not require proof that the defendant knew of the illicit nature of the controlled

substance, whereas its federal analogue, 21 U.S.C. § 841(a)(1), requires it.25 The

IJ concluded that because Fla. Stat. § 893.135(1)(b)1.c does not require the same

mens rea as the federal analogue, Francisco was not convicted of an aggravated

felony. Having so concluded, the IJ ruled that the Government failed to make a

case for Francisco’s removability. After reaching these conclusions, the IJ stated

that the removal proceeding was lodged in the wrong venue. The appropriate

venue was the immigration court in Orlando, Florida, because Francisco was in



       24
          This statute prohibits a person from “sell[ing], manufactur[ing], or deliver[ing], or
possess[ing] with intent to sell, manufacture, or deliver, a controlled substance.” Fla. Stat.
§ 893.13(1)(a). It does not criminalize mere possession as does Fla. Stat. § 893.135(1)(b)1.c.
See Paccione v. State, 698 So. 2d 252, 254 (Fla. 1997).
       25
            Section 841(a) states:
                 Except as authorized by this subchapter, it shall be unlawful for
                 any person knowingly or intentionally—
                 (1) to manufacture, distribute, or dispense, or possess with intent to
                 manufacture, distribute, or dispense, a controlled substance; or
                 (2) to create, distribute, or dispense, or possess with intent to
                 distribute or dispense, a counterfeit substance.
21 U.S.C. § 841(a).
                                                  19
federal custody there. Though the appropriate venue lay elsewhere, the IJ

rescinded the removal order and certified her decision to the BIA.

       In arriving at her July 2, 2014 decision, the IJ did not consider the

Government’s June 20, 2014 amendment to the NTA, which alleged an alternative

ground of removability—namely that Francisco was removable for violating a

“law or regulation of a State . . . relating to a controlled substance.” INA

§ 237(a)(2)(B)(i); 8 U.S.C. § 1227(a)(2)(B)(i).26 The BIA, on September 10, 2014,

therefore remanded the case to the immigration court in Orlando with the

instruction that the court address the alternative ground of removability the

Government alleged in its amended NTA.

       On December 18, 2014, Francisco’s attorney filed on Francisco’s behalf an

Application for Cancellation of Removal for Certain Permanent Residents. In the

application, Francisco disclosed his convictions on Counts 1 and 2 of the

Information, but stated that he “ha[d] not been convicted of an aggravated felony.”

On January 13, 2015, Francisco signed the application in Orlando, before the IJ

and under oath prior to the commencement of the removal hearing scheduled for

that day.

       The purpose of the hearing on January 13 was to determine whether

Francisco was removable on the NTA’s alternative ground and, if so, whether his

       26
          On July 14, 2014, the Government moved the BIA to change the venue to Orlando,
Florida and to remand the case for consideration of its alternate ground for removal.
                                            20
application for cancellation of removal should be granted. The IJ agreed with the

Government that Francisco’s conviction under Fla. Stat. § 893.135(1)(b)1.c related

to a controlled substance and therefore found Francisco removable. The IJ next

considered Francisco’s application for cancellation of removal. To prevail,

Francisco had to prove that he was eligible for that relief—in particular, that he had

not been convicted of an aggravated felony. The focus was on his conviction

under Fla. Stat. § 893.135(1)(b)1.c.

      In an effort to prove that the conviction was not an aggravated felony,

Francisco testified. The following is the gist of his testimony. Jeson Rosa, whom

Francisco had known as a “friend” for seventeen years, introduced him to a “guy”

and said, “I want you to do this for me.” When Francisco asked what it was, Rosa

said that he wanted Francisco to purchase a “packet” and “deliver” it to the man he

had just met. Rosa gave Francisco $30,000, the amount needed for the purchase,

and the man, whom Francisco soon discovered was an undercover police officer,

drove him to “a warehouse.” They went inside the warehouse office, where

“[t]hey showed [him] a pack of cocaine.” Francisco gave them the $30,000. He

was immediately arrested.

      The arresting officers asked him if he “wanted to [cooperate], work with

them.” Francisco felt “nervous” and “called Jeson Rosa for them but [Rosa] never




                                         21
appeared.”27 When the arresting officers asked Francisco if he knew what he was

doing when he gave them $30,000 for the package, he responded: “You know, I

ha[d] an idea what I was doing.” He was attempting to purchase a large amount of

cocaine.

        Nevertheless, the IJ applied the modified categorical approach and invoked

the Moncrieffe presumption to conclude that Francisco had been convicted of mere

possession of cocaine, 28 the least serious conduct criminalized by Fla. Stat.

§ 893.135(1)(b)1.c, which did not fall within the INA’s definition of aggravated

felony. 29 Francisco was thus eligible for cancellation of removal. 30 At the close of

the January 13, 2015 hearing, the IJ, in an exercise of discretion, cancelled

Francisco’s removal based on his “equities” and “representations to the court.”31

       The Government appealed the IJ’s decision to the BIA. In its brief, it

asserted two grounds for reversal. The first ground was that Francisco failed to


       27
          The undercover officer was identified (but not by name) in the affidavit the arresting
officer executed for the issuance of the Complaint. See supra note 16.
       28
          Without stating as much, the IJ saddled the Government with the burden of proof on
the issue of cancellation of removal.
       29
          Mere possession of cocaine is not an aggravated felony. See Lopez, 549 U.S. at 60,
127 S. Ct. at 633.
       30
          In finding Francisco eligible for cancellation of removal, the IJ did not directly address
on the record or in his oral decision whether Francisco established the first two requirements for
relief, which relate to his residence. See supra note 6. However, in the hearing on January 13,
Francisco testified that he received a “green card” in “October, 1997” and has lived in the United
States “[s]ince that time.” In the oral decision, the IJ found that Francisco “is a lawful permanent
resident who has been admitted back since October 5, 1997.”
       31
            The IJ did not elaborate on these “equities” and “representations.”
                                                  22
prove his eligibility for cancellation of removal by establishing that his conviction

under Fla. Stat. § 893.135(1)(b)1.c did not constitute the aggravated felony of

trafficking in an illicit controlled substance. The Government pointed out that the

statute criminalized more than mere possession of cocaine and was therefore

divisible. It created disjunctive sets of offenses, at least one of which satisfied the

definition of aggravated felony for either “illicit trafficking” in a controlled

substance or “drug trafficking crime[s].” INA § 101(a)(43)(B); 8 U.S.C.

§ 1101(a)(43)(B). The Government went on to observe that the term “illicit

trafficking” included “any state . . . felony conviction involving the unlawful

trading or dealing of any controlled substance.” Since two of the offenses in Fla.

Stat. § 893.135(1)(b)1.c involved trading and dealing in cocaine, commercial

transactions of a controlled substance, the Government argued that the IJ erred in

failing to require Francisco to prove that his Count 1 conviction was not for

engaging in such conduct.

      The Government’s second ground for reversal was that the IJ abused his

discretion in finding that Francisco merited relief given the seriousness of the

conduct for which he had been convicted.

      In his brief, Francisco conceded that he was removable for having been

convicted for violating a law relating to a controlled substance offense. He also

conceded that Fla. Stat. § 893.135(1)(b)1.c is a divisible statute which

                                           23
“criminalizes conduct punishable as a felony under the CSA, such as the sale,

purchase, or manufacture of cocaine and some conduct that is not, such as simple

possession.” He submitted that because the record was not clear as to whether he

had been convicted of purchasing cocaine with intent to distribute, and thus of

committing an aggravated felony, the IJ did not err in invoking the Moncrieffe

presumption and finding that his conviction was for mere possession of cocaine—

an offense having no analogue among the offenses the INA designates as

aggravated felonies. 32 According to Francisco, Moncrieffe required the IJ, and thus

the BIA, to “presume that [his] conviction rested on nothing but the least culpable

conduct” criminalized in Fla. Stat. § 893.135(1)(b)1.c: mere possession of

cocaine. 33

       On June 18, 2015, the BIA overturned the IJ’s decision and reinstated the

removal finding. Once again, the BIA found that the modified categorical

approach applies to Fla. Stat. § 893.135(1)(b)1.c because the statute effectively

creates multiple crimes, some of which qualify as aggravated felonies and some




       32
          In referring to the “record,” Francisco was apparently referring to the judgment,
including the sentences, the Circuit Court entered after he pled guilty to Counts 1 and 2 of the
Information, and not to the testimony he gave at the January 13, 2015 removal hearing.
       33
          Implicit in Francisco’s argument was the proposition that the IJ, and the BIA on
review, were precluded from considering his testimony that he accompanied the undercover
agent to the warehouse for the purpose of purchasing cocaine.
                                                24
that do not.34 After determining that the modified categorical approach applied,

the BIA agreed with the Government that Francisco had the burden of proving that

he was eligible for cancellation of removal and that he failed to carry his burden. It

held that Francisco failed to prove that he had not committed a drug trafficking

offense or engaged in illicit trafficking in a controlled substance, aggravated

felonies listed in INA § 101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B). Since neither

Count 1 of the Information nor the sentence imposed by the Circuit Court revealed

which Fla. Stat. § 893.135(1)(b)1.c offense Francisco violated, the onus fell on him

to prove that he had not committed an aggravated felony. He failed to carry that

burden and therefore rendered himself ineligible for cancellation of removal. The

BIA accordingly sustained the Government’s appeal, vacated the IJ’s grant of

cancellation of removal, and ordered Francisco removed to the Dominican

Republic.

                                               III.

       Throughout this litigation, the parties and the BIA have agreed that the

modified categorical approach applies to Fla. Stat. § 893.135(1)(b) because it is a




       34
           The BIA distinguished our decision in Donawa on the ground that Fla. Stat.
§ 893.135(1)(b)1.c “expressly requires that the defendant have knowledge of the nature of the
substance in his possession,” the same mens rea as required in 21 U.S.C. § 841(a)(1). In
contrast, the statute at issue in Donawa, Fla. Stat. § 893.13(1)(a)(2), did not require knowledge
of the nature of the substance in possession, meaning that the crime did not have a categorical
match in the CSA.
                                                25
divisible statute.35 In Cintron v. U.S. Attorney General, however, a panel of this

Court recently held that Fla. Stat. § 893.135(1)(c) is neither divisible nor a

categorical match to a federal crime in the CSA. 2018 WL 947533, at *3–*4, *6.

The holding of Cintron controls our decision because Fla. Stat. § 893.135(1)(b)

and (1)(c) have substantively identical language.36 Therefore, Francisco’s

conviction under Fla. Stat. § 893.135(1)(b)1.c cannot be an aggravated felony. 37


       35
           Although we lack jurisdiction to review a judgment granting or denying discretionary
relief from a removal order, such as cancellation of removal, INA § 242(a)(2)(B)(i), 8 U.S.C.
§ 1252(a)(2)(B)(i), we may review questions of law, INA § 242(a)(2)(D), 8 U.S.C.
§ 1252(a)(2)(D). It is a legal question whether a conviction under a statute is an aggravated
felony. Donawa, 735 F.3d at 1279–80.
       36
            In pertinent part, Fla. Stat. § 893.135(1)(b)–(c) states:
                (b) 1. Any person who knowingly sells, purchases, manufactures,
                delivers, or brings into this state, or who is knowingly in actual or
                constructive possession of, 28 grams or more of cocaine, as
                described in s. 893.03(2)(a)4., or of any mixture containing
                cocaine, but less than 150 kilograms of cocaine or any such
                mixture, commits a felony of the first degree, which felony shall be
                known as “trafficking in cocaine,” punishable as provided in s.
                775.082, s. 775.083, or s. 775.084. . . .
                (c) 1. A person who knowingly sells, purchases, manufactures,
                delivers, or brings into this state, or who is knowingly in actual or
                constructive possession of, 4 grams or more of any morphine,
                opium, hydromorphone, or any salt, derivative, isomer, or salt of
                an isomer thereof, including heroin, . . . or 4 grams or more of any
                mixture containing any such substance, but less than 30 kilograms
                of such substance or mixture, commits a felony of the first degree,
                which felony shall be known as “trafficking in illegal drugs,”
                punishable as provided in s. 775.082, s. 775.083, or s. 775.084.
       37
           Since we consider Fla. Stat. 893.135(1)(b)1.c to be an indivisible statute that lacks a
categorical match in the CSA, we do not reach the issue of whether the Moncrieffe presumption
applies in determining an alien’s eligibility for cancellation of removal when the Shepard
documents are inconclusive as to which crime the alien committed in a divisible statute. The
circuits have split on this issue. See Le v. Lynch, 819 F.3d 98, 105–06 (5th Cir. 2016) (“[T]he
alien, not the Government, bears the initial burden of production of evidence that he is eligible
                                                  26
The consequence is that Francisco satisfied the third requirement for eligibility for

cancellation of removal, that he “has not been convicted of an aggravated felony.”

INA § 240A(a)(3); 8 U.S.C. § 1229b(a)(3). We accordingly vacate the BIA

decision and remand the case for further proceedings.38

       SO ORDERED.




for discretionary relief.” (quotation omitted)); Syblis v. U.S. Attorney Gen., 763 F.3d 348, 357
(3d Cir. 2014) (“[A]n inconclusive record of conviction does not satisfy an alien’s burden of
demonstrating eligibility for relief from removal.”); Sanchez v. Holder, 757 F.3d 712, 719–20
(7th Cir. 2014) (holding that the burden of proof controls only if the evidence remains
inconclusive after the adjudicator examines evidence outside Shepard evidence documents);
Young v. Holder, 697 F.3d 976, 989 (9th Cir. 2012) (en banc) (“[A]n inconclusive record of
conviction does not demonstrate eligibility for cancellation of removal.”); Salem v. Holder, 647
F.3d 111, 116 (4th Cir. 2011) (“Presentation of an inconclusive record of conviction is
insufficient to meet an alien’s burden of demonstrating eligibility.”); Garcia v. Holder, 584 F.3d
1288, 1289 (10th Cir. 2009) (“An alien who has conceded removability has the ‘burden of
establishing that he or she is eligible for any requested benefit or privilege.’” (quoting 8 C.F.R.
§ 1240.8(d)). But see Sauceda, 819 F.3d at 532 (holding that “the unrebutted Moncrieffe
presumption applies” when the record is inconclusive as to which offense the alien committed in
a divisible state statute); Martinez v. Mukasey, 551 F.3d 113, 122 (2d Cir. 2008) (holding that the
Board “erred by placing the burden on [an alien] to show that his conduct was the equivalent of a
federal misdemeanor”).
       38
           In appealing the IJ’s January 13, 2015 decision, the Government argued, as second
ground for reversal, that in light of the conduct that led to Francisco’s convictions of conspiring
to violate and violating Fla. Stat. § 893.135(1)(b)1.c, the IJ abused his discretion in granting
Francisco’s application for cancellation of removal. Given its holding that Francisco failed to
prove that he had not been convicted of an aggravated felony, the BIA did not reach the
argument. We assume that on remand, the BIA will address it.
                                                 27